Citation Nr: 0613491	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  96-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis. 

2.  Entitlement to service connection for a shoulder and arm 
disability.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

4.  Entitlement to service connection for depression.  

5.  Entitlement to a total disability rating based on 
unemployability due to service connected disability.   

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for cervical 
radiculopathy.




REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a private physician


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty June 1965 to June 1968.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) St. Petersburg, 
Florida.  

The issue of entitlement to service connection for asbestosis 
is before the Board because the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court"), in 
a July 1998 Order, vacated the Board's October 1997 decision 
that found this claim not well grounded.  

The issue of entitlement to service connection for a shoulder 
and arm disability is before the Board because the Court, in 
a November 2005 Order, vacated the Board's April 2003 
decision that denied this claim.

The issue of whether new and material evidence to reopen the 
claim for service connection for cervical radiculopathy is 
before the Board because the Court, in a November 2005 Order, 
found that the Board had failed to address a cervical 
radiculopathy claim that the RO had implicitly reopened, as 
stated in an August 2002 supplemental statement of the case 
(SSOC).  At page 4 of the Order, the Court stated that 
"[b]ecause neither the Board nor the RO ever issued a proper 
decision as to whether the appellant had sought to reopen a 
claim for cervical radiculopathy, that claim is still pending 
and the appellant is entitled to a decision from VA on that 
issue."   

The issues of entitlement to service connection for chronic 
obstructive pulmonary disease and depression, and entitlement 
to a total disability rating based on unemployability due to 
service connected disability, are before the Board because 
the veteran filed a notice of disagreement (NOD) with the 
RO's denial of those claims, but the record before the Board 
does not contain a statement of the case (SOC) concerning 
those issues.  

The issues of entitlement to service connection for a 
shoulder and arm disability, chronic obstructive pulmonary 
disease, and depression, entitlement to a total disability 
rating based on unemployability due to service connected 
disability, and whether new and material evidence has been 
received to reopen a claim for service connection for 
cervical radiculopathy, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's asbestosis is not due to in service exposure to 
asbestos.  


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103 (West 2005); 38 C.F.R. § 3.303 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

With respect to claims involving asbestos exposure, VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, develop whether there was 
pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H 
Topic 29; DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988).  The relevant factors discussed in the manual 
must be considered and addressed by the Board in assessing 
the evidence regarding an asbestos related claim.  See 
VAOPGCPREC 4-2000; Ennis v. Brown, 4 Vet.  App. 523 (1993); 
McGinty v. Brown, 4 Vet. App. 428 (1993).  Among the major 
occupations noted to involve exposure to asbestos is working 
on brake linings and clutch facings.  See, M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section H, topic 29.  

The service medical records show no findings referable to 
asbestosis, and at separation in June 1968, a chest X-ray was 
normal.  Asbestosis has been diagnosed in the record since 
the 1980's.  See, private medical statement dated September 
1980.  In September 1981, the veteran gave a history of 
shortness of breath beginning about 2 1/2 years prior.  Thus 
service connection based on inservice incurrence is not 
supported by the record.  However, the veteran does not 
contend such.  Rather, the veteran contends that he has 
asbestosis due to exposure to asbestos while working in the 
motor pool during service.  

As to service connection based on exposure to asbestos during 
the veteran's active military service, while some VA records 
do not confirm asbestosis (see, February 2000 VA examination 
report, and laboratory reports as well as the July 2000 
addendum), the Board notes that private examiners have 
diagnosed asbestosis on several occasions beginning in 1980 
(see, private statements dated in September 1980, August 
1995, February 1996 and June 2001, as well as private 
examination report in September 1981), and the most recent VA 
examination report dated in June 2005 documents that the 
veteran has asbestosis based on pulmonary function tests and 
chest X-rays.  Thus, this case will turn on whether the 
veteran was exposed to asbestos during service and, if so, 
whether this is the cause for his current diagnosis.  

The veteran has testified that his claimed asbestos exposure 
during his military service consisted of working for one week 
in the motor pool, which included learning how to change 
brake shoes, while taking advanced infantry training, and 
working in the motor pool a "couple times a week" (which 
was outside his MOS) while in Korea.  The veteran was invited 
to submit evidence to corroborate this work and, in October 
2004, he submitted photocopies of photographs of himself on a 
tank and a written statement again describing his work in the 
motor pool in Korea, which he acknowledged was not within his 
MOS.  The veteran's service personnel records do not document 
that the veteran was exposed to asbestos during service.  His 
DD Form 214 shows his MOS as administrative specialist.  His 
service personnel records do not show that he worked in the 
motor pool or was involved with vehicle maintenance.  While 
he did undergo some advanced training in September 1965, the 
record does not confirm that this was related to automobile 
mechanics.  Thus the veteran's testimony concerning his 
exposure to asbestos during service is not corroborated by 
other evidence.  

The evidence does show that the veteran was exposed to 
asbestos outside service.  He was employed prior to service 
as an automobile mechanic's helper for one year.  After 
service he became an asbestos worker's apprentice for four 
years and then became a journeyman, working with asbestos 
until 1988.  

Dr. Sharpe has associated the veteran's asbestosis with his 
military service.  (See, letters of November 1997, and August 
2005, as well as hearing testimony in January 2001).  She 
testified that she was Board certified in internal medicine, 
qualified in pulmonary.  As for the relationship between the 
veteran's asbestosis and military service, she explained in 
her testimony that his first asbestos exposure was in the 
Army, that every bit of exposure counts equally with the 
others, and that "it was only about a year's worth in the 
Army, it was just his first exposure . . . and that started 
it but of course working with asbestos every day as a 
profession was, was also enough to give him asbestosis."  
She could not say that the veteran would have had asbestosis 
from his military exposure alone, but explained that there 
was a cumulative effect that did not go away.  

In contrast, a VA examiner reviewed the veteran's claims file 
and VA treatment records, and examined the veteran in June 
2005.  The examination report contains a lengthy description 
of the veteran's reported asbestos exposure before, during, 
and after his military service, and the examiner - noting the 
preponderance of evidence that details the veteran's 
postservice occupational duties that involved direct exposure 
to asbestos - concluded that it would only be speculation to 
say that any portion of the veteran's pulmonary disability is 
a result of his in-service exposure to asbestos. 

In short, the evidence of the veteran's exposure to asbestos 
in service consists of his credible, but uncorroborated, 
statements of approximately one week of motor pool work 
during advanced infantry training, plus working outside his 
MOS for a "couple" days per week in the motor pool while in 
Korea - significantly less, in total, than the one-year 
exposure posited by Dr. Sharpe in her testimony.  When faced 
with this evidence of possible inservice asbestos exposure 
and uncontroverted, significant post-service occupational 
asbestos exposure, Dr. Sharpe associated the veteran's 
asbestosis to his military service on the basis that every 
bit of exposure would have an effect.  The VA examiner, on 
the other hand, was of the opinion that it is speculative to 
conclude that any portion of the veteran's current disability 
is due to inservice asbestos exposure.  Dr. Sharpe emphasizes 
the effect of the small amount of asbestos exposure described 
by the veteran in service.  The VA examiner places greater 
weight on the uncontroverted, significant post-service 
occupational exposure.  

Given the veteran's significant, uncontroverted post-service 
occupational asbestos exposure and the relatively slight, 
credible, but uncorroborated possible inservice exposure, see 
McGinty v. Brown, 4 Vet. App. 428 (1993), the Board gives 
greater weight to the opinion of the VA examiner and 
concludes that the evidence does not support finding that the 
veteran's asbestosis was caused, in whole or in part, by his 
reported in-service exposure to asbestos.  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice on the issue 
before the Board initially in May 2001.  The fourth 
requirement noted above was not addressed.  In a letter sent 
to him in August 2004, that requirement was complied with.  
The unfavorable RO decision that is the basis of this appeal 
was already decided before the section 5103(a) notice 
requirements were enacted in November 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received.  The requisite notice was ultimately provided 
to the appellant before the final transfer and certification 
of the case to the Board, and he had ample time in which to 
respond to the notice letter.  The Board finds that the 
present adjudication of that issue will not result in any 
prejudice to the appellant.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined.  
Attempts were made to obtain all VA records and any private 
records identified by the veteran.  The RO has secured the 
veteran's service personnel records in more than one attempt 
to verify his claims regarding his inservice exposure, and 
the veteran was given opportunities to provide evidence to 
corroborate his in-service asbestos exposure.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  


ORDER

Service connection for asbestosis is denied.  


REMAND

The veteran seeks service connection for a shoulder and arm 
disability.  In November 1998, the Board remanded this issue 
to obtain private medical records.  The RO sent a letter to 
the veteran in April 1999 requesting authorization for the 
release of records and requests were sent to physicians that 
same month.  No responses were received.  As pointed out by 
the Court, the RO did not notify the veteran of the efforts 
made or that no responses were received.  The Court has also 
noted that records from Lyster Army Hospital at Fort Rucker, 
Alabama have not been requested for the period that the 
veteran was treated after an automobile accident in May 1967.  
VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. § 
3.159(c)(1-3) (2005).  


In October 2005, the RO denied entitlement to service 
connection for chronic obstructive pulmonary disease, 
entitlement to service connection for depression, and 
entitlement to a total disability rating based on 
unemployability due to service connected disability.  Since a 
notice of disagreement has been submitted with respect to 
these issues in November 2005, a statement of the case should 
be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  
When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29.  

Also, the Court, citing Suttman v. Brown, 5 Vet. App. 127, 
132 (1993), and EF v. Derwinski, 1 Vet. App. 324, 326 (1991), 
has instructed the Board to adjudicate, or to remand to the 
RO for development and adjudication, the issue of whether the 
veteran's claim for service connection for cervical 
radiculopathy has been reopened.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative notice pursuant to 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006) concerning the issue of 
entitlement to service connection for 
arm and shoulder disability.  

2.  Obtain copies of records of treatment 
of the veteran at Lyster Army Hospital, 
Fort Rucker, Alabama for an automobile 
accident that occurred in May 1967.

3.  Contact the veteran and request that 
he supply information concerning any 
medical treatment records for the 
shoulder and arm disability that are not 
currently in the record.  The veteran is 
to be instructed to submit all pertinent 
evidence in his possession that has not 
been previously submitted.  


4.  Make another attempt to obtain 
records from Dr. Revollo, obtaining any 
needed information and authorization from 
the veteran.  If attempts to obtain these 
records are not successful, inform the 
veteran that the records were not 
received.  

5. Following completion of the above and 
any other development deemed appropriate, 
readjudicate the issue of entitlement to 
service connection for arm and shoulder 
disability. If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.

6.  Issue a Statement of the Case on the 
appeal initiated by the appellant from 
the October 2005 rating decision denying 
entitlement to service connection for 
chronic obstructive pulmonary disease, 
entitlement to service connection for 
depression, and entitlement to a total 
disability rating based on 
unemployability due to service connected 
disability.

7.  Adjudicate the question of whether a 
claim for service connection for cervical 
radiculopathy has been reopened by the 
receipt of new and material evidence, and 
provide the veteran and his 
representative notice of that decision, 
and of the veteran's appellate rights.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified. The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


